DENY and Opinion Filed November 1, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00799-CV

                       IN RE KAJIN SHAMDEEN, Relator

           Original Proceeding from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-02757-2019

                         MEMORANDUM OPINION
                    Before Justices Osborne, Reichek, and Smith
                            Opinion by Justice Reichek
      In this original proceeding, relator requests a writ of mandamus directing the

trial court to vacate its order granting real parties in interest’s motion for leave to

designate a John Doe responsible third party. Entitlement to mandamus relief

requires relator to show that the trial court clearly abused its discretion and that she

lacks an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–

36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition for writ of mandamus, response, and the

record, we conclude that relator has failed to show her entitlement to the relief
requested. Accordingly, we deny the petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a).



                                       /Amanda L. Reichek/
                                       AMANDA L. REICHEK
                                       JUSTICE


200799F.P05




                                     –2–